DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney (US 2003/0046370), in view of Ganci, JR., et al. (US 2020/0137175), hereafter “Canci,” and further in view of Misra et al. (US 2016/0026621), hereafter “Misra.”
Regarding claim 1, Courtney teaches a computer-implemented method for extracting natural language text from a native device configuration of a network device, the computer-implemented method comprising: 

Regarding claim 2, the computer-implemented method of claim 1, wherein the standard element document is in Extensible Markup Language (XML) format that includes structure based on a schema (Courtney: par 0036). 

Regarding claim 4, the computer-implemented method of claim 1, further comprising: 	accessing, by one or more processors, dictionaries to perform the named-entity recognition (Misra: par 0034, 0035); and 	receiving, by one or more processors, an update to the dictionaries subsequent to a verification of the mapping of the extracted and categorized named entities (Misra: par 0034, 0035).

Regarding claim 5, the computer-implemented method of claim 1, wherein each named entity includes a selection from the group consisting of: given location, email address, reference to another network device, and internal Uniform Resource Locator (URL) (Misra: par 0036; Ganci: par 0026, 0030).

Regarding claim 6, the computer-implemented method of claim 1, further comprising: 	grouping, by one or more processors, mapped named entities according to a 

Regarding claim 7, the computer-implemented method of claim 1, further comprising: responsive to receiving a verification of the mapping of each of the extracted and categorized named entities, confirming the mapping (Courtney: par 0051). 

Regarding claim 8, a computer program product for extracting natural language text from a native device configuration of a network device (Courtney: par 0031), the computer program product comprising: 	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Courtney: par 0031), the program instructions comprising: 	program instructions to convert a native device configuration of a network device to a standard element document (Courtney: par 0047); 	program instructions to extract natural language text from the standard element document based on a set of predefined expressions (Ganci: par 0028, 0071); 	program instructions to extract named entities from the extracted natural language text, according to given categories, via named-entity recognition (Ganci: par 0028, 0071; Misra: par 0080); and	program instructions to map each of the extracted and categorized named 

Regarding claim 9, the computer program product of claim 8, wherein the standard element document is in Extensible Markup Language (XML) format that includes structure based on a schema (Courtney: par 0036).


Regarding claim 11, the computer program product of claim 8, further comprising: 	program instructions, stored on the one or more computer readable storage media, to access dictionaries to perform the named-entity recognition (Misra: par 0034, 0035); and 	program instructions, stored on the one or more computer readable storage media, to receive an update to the dictionaries subsequent to a verification of the mapping of the extracted and categorized named entities (Misra: par 0034, 0035).

Regarding claim 12, the computer program product of claim 8, wherein each named entity includes a selection from the group consisting of: given location, email address, reference to another network device, and internal Uniform Resource Locator (URL) (Misra: par 0036; Ganci: par 0026, 0030).



Regarding claim 14, the computer program product of claim 8, further comprising: 	program instructions, stored on the one or more computer readable storage media, to responsive to receiving a verification of the mapping of each of the extracted and categorized named entities, confirm the mapping (Courtney: par 0051).

Regarding claim 15, a computer system for extracting natural language text from a native device configuration of a network device, the computer system comprising: 	a processor (Courtney: par 0031); 	a tangible, computer readable memory for storing program instructions (Courtney: par 0031) which when executed by the processor performs the steps of: 	converting a native device configuration of a network device to a standard element document (Courtney: par 0047); 	extracting natural language text from the standard element document based on a set of predefined expressions (Ganci: par 0028, 0071); 	extracting named entities from the extracted natural language text, according to 

Regarding claim 16, the computer system of claim 15, wherein the standard element document is in Extensible Markup Language (XML) format that includes structure based on a schema (Courtney: par 0036). 

Regarding claim 18, the computer system of claim 15, further comprising:	accessing dictionaries to perform the named-entity recognition (Misra: par 0034, 0035); and 	receiving an update to the dictionaries subsequent to a verification of the mapping of the extracted and categorized named entities (Misra: par 0034, 0035).

Regarding claim 19, the computer system of claim 15, wherein each named entity includes a selection from the group consisting of: given location, email address, reference to another network device, and internal Uniform Resource Locator (URL) (Misra: par 0036; Ganci: par 0026, 0030).

Regarding claim 20, the computer system of claim 15, further comprising:	grouping mapped named entities according to a selection from the group 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454